DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11, 13, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 2010/0065078) in view of Kleinman (US 2015/0327611).
Reece discloses a device for supplementing hair (10), the device comprising a first plurality of first hairs (30) having first upper ends and a first plastics matrix (paragraph 25; epoxying extension), the first hairs (30), at their first upper ends, being oriented parallel to one another along a main direction, and embedded and anchored in the first plastics matrix (31) (paragraph 25), a second plurality of second hairs (30) having second upper ends and a second plastics matrix (32) (paragraph 25; epoxying extension), the second hairs (30), at the second upper ends being oriented parallel to one another along the main direction, and embedded and anchored in the second plastics matrix (32), a carrier strip (20) having a direction of main extension transversely running to the main direction, the first plastics matrix and the second plastics matrix being fixed on the carrier strip (see Figure 4), and a fastening appliance (40) configured for fastening the carrier strip to natural hairs of a wearer of the device, wherein the first hairs (30) of the first plurality of hairs emerging out of the first plastics matrix run along the main direction over the second plastics matrix (32) on a side of the second plastics matrix facing away from the carrier strip the first and second plastic matrices each extend of a width along the main direction and along the main direction the first and second hairs each end with the respective first or second plastic matrix which they are anchored (see Figure 4). Regarding the limitation of the first and second hairs have been cut together with the respective first or second plastic matrix to the widths of the respective first and second plastic matrix before the first and second plastic matrices have been glued to the carrier strip, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, Kleinmann teaches the first and second hairs that have been cut together with the respective first or second plastic matrix (heat sealing the hair to polyurethane and cutting to desired length paragraph 6) to the widths of the respective first and second plastic matrix before the first and second plastic matrices have been glued to the carrier strip. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair of Reece be heat sealed and cut to desired lengths as taught by Kleinmann to create a sealed panel.  Reece discloses the claimed invention except for the first and second plastic matrices each extend over 3 to 6 mm along the main direction; the first, second and third plastics matrices each extend over 2 to 8mm along the main direction; the first, second and third plastics matrices each extend over 3 to 6 mm along the main direction. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the first and second plastic matrices each extend over 3 to 6 mm along the main direction; the first, second and third plastics matrices each extend over 2 to 8 mm along the main direction; the first, second and third plastics matrices each extend over 3 to 6 mm along the main direction , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 2, the main direction, the second plastics matrix (32) is fixed on the carrier strip besides the first plastics matrix (31) (see Figure 4).
Regarding claim 3, a third plastics matrix (32) is fixed on the carrier strip, and wherein third hairs (30) of a third plurality of hairs have upper ends, which are oriented parallel to one another along the main direction and which are embedded and anchored in the third plastics matrix (33) (paragraph 25).
Regarding claim 4, the main direction, the third plastics matrix (33) is fixed on the carrier strip beside the second plastics matrix (32) (see Figure 4).
Regarding claim 5,  the first hairs (30) of the first plurality of hairs emerging out of the first plastics matrix (31) and the second hairs of the second plurality of hairs emerging out of the second plastics matrix (32) run along the main direction over the third plastics matrix (33) on a side of the third plastics matrix facing away from the carrier strip (see Figure 4). 
Regarding claim 8, the first and second plastics matrices (21, 32) do not overlap along the main direction (see Figure 4; paragraph 25).
Regarding claim 9, the first, second and third plastics matrices (31, 32, 33) do not overlap along the main direction (see Figure 4; paragraph 25).
Regarding claims 17-20, Reece discloses the claimed invention except for the first and second plastics matrices each extend transversely to the main direction up to ends of the carrier strip, and wherein a length of the carrier strip is between its ends is 13 to 15 cm; the length of the carrier strip between its ends is 5 to 10 cm; the length of the carrier strip between its ends is 13 to 15 cm; the length of the carrier strip between its ends is 5 to 10 cm. It would have been obvious to one having ordinary skill in the art before the effective fling date to the first and second plastics matrices each extend transversely to the main direction up to ends of the carrier strip, and wherein a length of the carrier strip is between its ends is 13 to 15 cm; the length of the carrier strip between its ends is 5 to 10 cm; the length of the carrier strip between its ends is 13 to 15 cm; the length of the carrier strip between its ends is 5 to 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 21-24 Reece discloses the claimed invention except for the first, second, and third are anti-hygroscopically sealed. Kleinman teaches heat sealing the strips with a heat pressing machine with polyurethane to create an anti-hygrocopical seal. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hairs of Reece be heat sealed as taught by Kleinman to create a seal.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 2010/0065078) in view of Kleinman (US 2015/0327611) as applied to claim 1 above and further in view of Alfieri (US 4,509,539).
Reece and Kleinman disclose the claimed invention except for the first plastic matrix comprises a matt surface or a matt cover.  Alfieri teaches coating a matrix with an adhesive that has a matt finish to make the front of the extension less visible (col. 5, lines 49-55). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first plastic matrix coated with a matt adhesive as taught by Alfieri to make the extension less visible. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 2010/0065078) in view of Kleinman (US 2015/0327611) as applied to claim 1 above and further in view of Rubenstein (US 2017/0164674).
Reece and Klineman disclose the claimed invention except for the first plastic matric is transparent or translucent at a side facing away from the carrier strip.  Rubenstein teaches making a hair weft from a translucent or transparent material to make the weft harder to see (paragraph 14). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the weft of hair of Reece be made translucent or transparent as taught by Rubenstein to help conceal the weft from view. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece (US 2010/0065078) in view of Kleinman (US 2015/0327611) as applied to claim 1 above and further in view of Han et al. (US 2017/0265550).
Reece and Klineman disclose the claimed invention except for the fastening appliance comprising a glue layer with at least one toupee clip. Han et al. teaches a hair device comprising a plurality of toupee clips attached to the band with an adhesive (paragraph 22) (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of Reece be made with a plurality of toupee clips attached by an adhesive to the band as taught by Han et al. to further secure the device to the user’s natural hair.


Response to Arguments
Applicant’s arguments filed 3/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
5/9/2022